     Case 2:20-cr-00024 Document 24 Filed 06/22/20 Page 1 of 2 PageID #: 99



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:20-00024

THOMAS DREW BESS

                       MEMORANDUM OPINION AND ORDER

      Pending before the court is the defendant’s Unopposed Motion

to Continue Trial and All Related Dates.           (ECF No. 23).     In

support of his motion, counsel for the defendant explains that he

was only recently retained to represent defendant and that

additional time is needed to review discovery as well as to

research issues relevant to trial and any possible defenses.                  The

government does not oppose the motion.

      Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.           In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time

necessary for effective preparation, taking into account the

exercise of due diligence.”        Id. § 3161(h)(7)(B)(iv).

        Accordingly, the court hereby ORDERS as follows:
      Case 2:20-cr-00024 Document 24 Filed 06/22/20 Page 2 of 2 PageID #: 100



I.       The deadline for the filing of pretrial motions is

         continued until July 13, 2020;

II.      The Pretrial Motions Hearing is continued until 3:30 p.m.

         on July 20, 2020, in Charleston;

III.     Jury Instructions and Proposed Voir Dire are due to the

         court by August 18, 2020;

IV.      Trial of this action is continued until 9:30 a.m. on

         August 25, 2020, in Charleston;

V.       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

         filing of the motion until the trial is excludable for

         purposes of the Speedy Trial Act.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

        IT IS SO ORDERED this 22nd day of June, 2020.

                                     ENTER:



                                     David A. Faber
                                     Senior United States District Judge




                                         2
